PER curiam

Taylor, judge.
The plaintiff is detained as a slave, and has commenced this action to recover his freedom ; and now moves without any affidavit, that defendant be ordered to give security,'that'the plaintiff shall be forth coming at the nest term. I remember that in the case cited from Haywood’s Reports, at Fayetteville, that the motion was founded on an affidavit, though the case does not state that circumstance.— The court will not enterfere but where it is induced to believe by affidavit that defendant is about to send the plaintiff out of the country in order to defeat the end of his suit, or to adopt other means calculated for the same end.